Citation Nr: 1824968	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  13-17 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether vacatur of a July 19, 2017 decision of the Board of Veterans' Appeals (Board), which denied service connection for a heart disability and a respiratory disability, is warranted. 

2.  Entitlement to service connection for a heart disability, to include as a result of exposure to herbicide agents.

3.  Entitlement to service connection for a respiratory disability, to include emphysema or chronic obstructive pulmonary disease (COPD), and as a result of exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs



ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968, to include service in the Republic of Vietnam from September 1966 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2017, the Board entered a decision which denied service connection for a heart disability and a respiratory disability.  The Veteran submitted new evidence and argument into the record in July 2017 and November 2017, and a Motion for Reconsideration in November 2017.  In light of the new evidence and argument submitted, the Board herein vacates the July 2017 Board denial.  The Motion for Reconsideration will be addressed separately.

The portion of the appeal addressing entitlement to service connection for a heart disability and a respiratory disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

New evidence was submitted by the Veteran which was not considered by the July 19, 2017 Board decision.




CONCLUSION OF LAW

The criteria for vacatur of the July 19, 2017 Board decision which denied service connection for a heart disability and a respiratory disability, are met.  
38 U.S.C. § 7104  (2012); 38 C.R.F. § 20.904 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the Veteran or his or her representative, or on the Board's own motion, when a Veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104  (a) (2012); 38 C.F.R § 20.904  (2017). 

Review of the Veteran's claims file revealed that the Veteran submitted new evidence and argument in July 2017 and November 2017 and a Motion for Reconsideration of the July 2017 Board decision in November 2017.  The Board determines that consideration of this new evidence and argument is required to afford the Veteran due process.  Accordingly, the July 19, 2017 Board decision is vacated.


ORDER

Vacatur of the July 19, 2017 Board decision denying service connection for a heart disability and a respiratory disability is granted.


REMAND

In the July 2017 Board decision, the evidence then considered reflected that the Veteran did not suffer from ischemic heart disability, subject to presumptive service connection based on herbicide exposure.  38 C.F.R § 3.309(e).

VA treatment records have since raised the possibility that the Veteran has suffered from ischemic heart disease.  A September 2017 note reflects prior transient ischemic attack.  A January 2018 note reflects chronic, cerebellar ischemic stroke, "chronic ischemic changes" and "atherosclerotic vascular calcification."  A March 2018 note reflects the Veteran is in "CHF zone."

As such, a new medical opinion is required to address this new evidence, and opine as to whether the Veteran suffers from ischemic heart disease.

For both the heart disease and respiratory disorder service connection claims, AOJ consideration is required for the new VA treatment records added to the file.  As such, an SSOC should be entered before the case is returned to the Board.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims file to an appropriate examiner for an opinion as to current diagnosis of ischemic heart disease.  If in-person examination of the Veteran is required, one should be scheduled, to the extent possible, as the Veteran lives in a nursing home and may have limited mobility.  The claims file should be made available to the examiner for review in connection with the evaluation. 

The examiner is requested to opine:

From May 2011 to present, considering especially the medical records submitted since July 2017, is it at least as likely as not (a 50 percent or greater probability) that the Veteran has suffered from ischemic heart disease?

The examiner should provide a complete rationale for any opinion provided.  

2.  Readjudicate the claims for service connection for heart disease and respiratory disease, with particular consideration of the evidence submitted after the latest SSOC in June 2016.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


